               Case 3:21-mj-71434-MAG Document 10 Filed 09/21/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 EVAN M. MATEER (CABN 326848)
   Special Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7181
 7        FAX: (415) 436-7234
          Evan.Mateer@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 3:21-MJ-71434-MAG
                                                      )
14           Plaintiff,                               ) DETENTION ORDER
                                                      )
15      v.                                            )
                                                      )
16   MIGUEL RENGIFO-PAEZ,                             )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On September 9, 2021, defendant Miguel Rengifo-Paez was charged by Complaint for being a
20 felon in possession of a firearm and ammunition, in violation of Title 18 U.S.C. § 922(g)(1).

21           This matter came before the Court on September 20, 2021 for a detention hearing, which was
22 held via videoconference with the consent of the defendant. All parties appeared remotely at the

23 detention hearing. The defendant was represented by Assistant Federal Public Defender Daniel Blank.

24 Special Assistant United States Attorney Evan Mateer appeared for the government. The government

25 moved for detention, and the defendant opposed. At the hearing, counsel submitted proffers and

26 arguments regarding detention.

27           Upon consideration of the facts, proffers, and arguments presented, and for the reasons stated on
28
     Detention Order                                 1
     3:21-MJ-71434-MAG

30
              Case 3:21-mj-71434-MAG Document 10 Filed 09/21/21 Page 2 of 3




 1 the record, the Court finds by clear and convincing evidence that no condition or combination of

 2 conditions will reasonably assure the safety of any other person and the community. Accordingly, the

 3 defendant must be detained pending trial in this matter.

 4          The present order supplements the Court’s findings and order at the detention hearing and serves

 5 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

 6 Section 3142(i)(1). As noted on the record, the Court makes the following findings as the bases for its

 7 conclusion: (1) the defendant made violent threats towards other individuals in jail calls on August 11

 8 and August 12, 2021; (2) the defendant is evidenced as being involved in a June 22, 2021 shooting and

 9 attempted homicide; (3) the Glock 21 seized from defendant is associated with spent shell casings

10 collected at the scene of a July 23, 2021 shooting incident; and (4) the defendant is evidenced as being

11 involved in a May 26, 2021 shooting incident.

12          Given the nature of the offense, the weight of the evidence against the defendant, the defendant’s

13 history and characteristics, and the nature and seriousness of the danger to any person or the community

14 that would be posed by the defendant’s release, the Court finds by clear and convincing evidence that no

15 condition or combination of conditions will reasonably assure the safety of any other person and the

16 community at large. This finding is made without prejudice to the defendant’s right to seek review of

17 defendant’s detention or file a motion for reconsideration if circumstances warrant it.

18          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

19          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

20 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

21 sentences or being held in custody pending appeal;

22          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

23 and

24          3.      On order of a court of the United States or on request of an attorney for the government,

25 the person in charge of the corrections facility in which the defendant is confined shall deliver the

26 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

27 court proceeding.

28
     Detention Order                                 2
     3:21-MJ-71434-MAG

30
             Case 3:21-mj-71434-MAG Document 10 Filed 09/21/21 Page 3 of 3




 1         IT IS SO ORDERED.

 2

 3 DATED: September 21, 2021                        ________________________
                                                    HONORABLE SALLIE KIM
 4
                                                    United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Detention Order                       3
     3:21-MJ-71434-MAG

30
